                  UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT BLUEFIELD


UNITED STATES OF AMERICA

V.                                      CRIMINAL No. 1:19-cr-00159

ARUN DHAVAMANI

                  MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant’s Motion to Dismiss

(ECF No. 34)1, and the Response of the United States to

Defendant’s Motion to Dismiss (ECF No. 37).2   On August 14, 2019,

the court held a pre-trial motions hearing pertaining to the

defendant’s Motion to Dismiss.   Both parties were afforded an

opportunity to argue.   At the conclusion of the hearing, the

court reserved its ruling.   For the reasons that follow, the

defendant’s Motion to Dismiss (ECF No. 34) is DENIED.

                             ANALYSIS

     Defendant, Arun Dhavamani, is charged in a single-count

indictment alleging he violated 18 U.S.C. §§ 2423(b) and (e),

which states, in pertinent part, that “[a] person who travels in

interstate commerce . . . with a motivating purpose of engaging


1 Defendant moves the court to dismiss the indictment against
him, which charges defendant with a violation of 18 U.S.C. §§
2423(b) and (e)—traveling in interstate commerce for the purpose
of engaging in illicit sexual activity and attempting to do so.
2 At the pre-trial motions hearing, the court GRANTED the MOTION

by United States of America to Accept Response Out of Time (ECF
No. 38) for the reasons placed on the record.
in any illicit sexual conduct with another person [shall be

guilty of an offense against the United States].”

     In his Motion to Dismiss, the defendant contends the

statute under which he is charged, 18 U.S.C. § 2423(b), is: (1)

unconstitutionally vague; (2) violates his First Amendment

rights to free speech; and (3) violates the Eighth Amendment’s

prohibition against cruel and unusual punishment.    (ECF No. 34).

     In response to the defendant’s motion, the government

states that “. . . much of defendant’s argument, while cloaked

in allegations of constitutional shortcomings of the statute, is

simply an argument that the facts of the case do not support a

conviction of this particular defendant for the offense

charged.”   (ECF No. 37).

     The court agrees with the government’s contention that the

essence of the defendant’s motion is argument of whether the

facts of the defendant’s case violate 18 U.S.C. §§ 2423(b) and

(e), opposed to true issues with the constitutionality of the

statute.    Nonetheless, the court will analyze below the merits

of the defendant’s constitutional claims.

                  1. Unconstitutionally Vague Argument

     The defendant argues the “statute is unconstitutionally

vague because no reasonable person would believe it is possible

to commit the crime and not be able to change your mind before



                                  2
doing anything but driving.”   (ECF No. 34).   This argument fails

to demonstrate the statute is unconstitutionally vague.

     A statute is not unconstitutionally vague unless it “fails

to give ordinary people fair notice of the conduct it punished,

or [is] so standardless that it invites arbitrary enforcement.”

Johnson v. U.S., 135 S.Ct. 2551, 2556 (2015).   When determining

vagueness, the question “focuses on the intractability of

identifying the applicable legal standard, not on the difficulty

of ascertaining the relevant facts in close cases.”   Kolbe v.

Hogan, 849 F.3d 114, 149 (4th Cir. 2017); see also U.S. v.

Williams, 553 U.S. 285, 305-06 (2008) (“[T]he mere fact that

close cases can be envisioned renders a statute vague.    That is

not so.    Close cases can be imagined under virtually any

statute.   The problem that poses is addressed, not by the

doctrine of vagueness, but by the requirement of proof beyond a

reasonable doubt.   What renders a statute vague is not the

possibility that it will sometimes be difficult to determine

whether the incriminating fact it establishes can be proved; but

rather the indeterminacy of precisely what that fact is.”)

     Here, the government explained in its brief, “[t]he statute

is clear as to what the illegal activity is—traveling in

interstate commerce (i.e., crossing a state line) with the

motivating purpose of that travel being to engage in illicit

sexual conduct (a term which is specifically defined at 18

                                  3
U.S.C. §2423(f).”   (ECF No. 37, p. 8).   The court agrees with

the government and finds a reasonable person of common

intelligence would be able to read the law and understand what

actions and what mental state are necessary for the commission

of the crime.

     Therefore, because Sections 2423(b) and (e) give ordinary

people fair notice of the conduct it punishes, the defendant’s

motion to dismiss on the basis that the statute is

unconstitutionally vague is denied.

                        2. Free Speech Argument

     The defendant’s next argument to support his Motion to

Dismiss is that the statute infringes on his First Amendment

rights because “[he] had the right to pretend to be interested

in a 15-year-old girl.”   (ECF No. 34).   This argument is also

without merit.

     “There is no First Amendment right to persuade minors to

engage in illegal sex acts.”   U.S. v. Tykarsy, 446 F.3d 458, 473

(3rd Cir. 2006).    “Speech attempting to arrange the sexual abuse

of children is no more constitutionally protected than speech

attempting to arrange any other type of crime.”   Id. (citing

U.S. v. Hornaday, 392 F.3d 1306, 1311 (11th Cir. 2004))

     Here, the defendant had no right to converse with the

alleged intended victim regarding how they would meet to engage

in illicit sexual activity, just as he would have no protected

                                  4
right to plan the commission of any other crime.      Thus, the

defendant’s argument that Sections 2423(b) and (e) are violative

of his First Amendment rights is without merit.

                 3. Cruel and Unusual Punishment Argument

     Defendant’s final argument is that Sections 2423(b) and (e)

violate the Eighth Amendment’s cruel and unusual punishment

clause.   (ECF No. 34).    Specifically, the defendant argues “[n]o

reasonable person could conceive that, absent any other actions,

crossing point A to point B could subject him to serious jail

time.”    Id.

     The defendant’s argument misconstrues the elements of the

instant crime.     “Section §2423(b) does not simply prohibit

traveling with an immoral thought, or even with an amorphous

intent to engage in sexual activity with a minor in another

state.    The travel must be for the purpose of engaging in the

unlawful sexual act.”     Tykarsky, 446 F.3d at 471(citing U.S. v.

Hayward, 359 F.3d 631, 638 (3rd Cir. 2004) (holding that the

government must show the criminal sexual act was a dominant

purpose of the trip, not a merely incidental one).     Thus, one

cannot be convicted of the crime by merely crossing state lines.

To be convicted under Section 2423(b)and (e), the purpose of the

travel from “point A to point B,” or traveling interstate, must

be to engage in sexual activity with a minor.



                                   5
     Here, the defendant argues the statute constitutes

excessive punishment because it “proscrib[es] criminal penalties

for an act (driving across state lines) that could be completely

innocent.”   (ECF NO. 34).   This argument is not persuasive

because to be convicted under Section 2423(b), the government

must prove beyond a reasonable doubt not only that the defendant

crossed state lines, but that the defendant did so for the

purpose of engaging in an illicit sexual act.   Thus, the

defendant could not be convicted under the statute unless the

jury determines that the defendant crossed state lines for the

purpose of engaging in an illicit sexual conduct.    This question

of fact—i.e., the defendant’s motivating purpose of the

interstate travel—is appropriate for a jury to determine.

     Furthermore, Congress has a legitimate interest in making

it a crime for individuals to cross state lines for the purpose

of engaging in sexual conduct with minors.   The fact that the

defendant may not find the elements necessary to satisfy the

crime to be not sufficiently egregious is irrelevant and without

merit.

     Therefore, the court does not find the defendant’s argument

that Sections 2423(b) and (e) violate the Eighth Amendment’s

cruel and unusual punishment clause to be persuasive because the

crime is not merely “crossing point A to point B.”   The crime

that the defendant is charged with was enacted to prevent

                                  6
exactly what is factually alleged in the indictment against him—

traveling from West Virginia to Virginia for the purpose of

engaging in illicit sexual conduct with a minor and attempting

to do so.   Thus, if convicted, the defendant would not be

punished for merely driving his vehicle across state lines.          The

defendant’s final argument is without merit.

                            CONCLUSION

     For the forgoing reasons, the court finds that 18 U.S.C. §§

2423(b) and (e)—traveling in interstate commerce for the purpose

of engaging in illicit sexual activity and attempting to do so—

is not unconstitutionally vague, or violative of the defendant’s

First and Eighth Amendment rights.       Therefore, the defendant’s

Motion to Dismiss is DENIED.

     The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

     IT IS SO ORDERED this 26th day of August, 2019.

                               ENTER:


                               David A. Faber
                               Senior United States District Judge




                                   7
